United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 00-2745
                                     ___________

Joseph Nicholas Beck, Jr.,                *
                                          *
      Petitioner - Appellant,             *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Eastern District of Missouri.
Michael Bowersox,                         *
                                          *
      Respondent - Appellee.              *
                                     ___________

                                Submitted: June 15, 2001

                                    Filed: July 30, 2001
                                     ___________

Before LOKEN and MORRIS SHEPPARD ARNOLD, Circuit Judges, and
      BATAILLON,* District Judge.
                               ___________

LOKEN, Circuit Judge.

        Missouri inmate Joseph Nicholas Beck, Jr., is serving two consecutive terms of
life in prison for murdering his teenage girlfriend’s grandparents in August 1981. The
Missouri Court of Appeals reversed the conviction, but a divided Supreme Court of
Missouri affirmed the trial court. State v. Beck, 687 S.W.2d 155 (Mo. banc 1985),
cert. denied, 476 U.S. 1140 (1986). Beck appeals the denial of his petition for federal

      *
       The HONORABLE JOSEPH F. BATAILLON, United States District Judge for
the District of Nebraska, sitting by designation.
habeas corpus relief. Concluding that the district court erred in denying his motion to
expand the state court record as filed, we reverse.

        Prior to trial, Beck moved to suppress incriminating statements made after his
arrest in Florida and on the plane flight back to Missouri. The motion was denied after
an evidentiary hearing. The Missouri Court of Appeals concluded the statements were
obtained in violation of Beck’s Fifth and Sixth Amendment rights. The Supreme Court
of Missouri disagreed. In considering these issues, both courts drew heavily on the
evidence presented at the suppression hearing, including the testimony of Beck, who
did not testify at trial. Beck’s federal habeas petition again raised these Fifth and Sixth
Amendment issues.

       After Beck commenced this proceeding in the district court, respondent filed the
state court record, as is customary. Beck then filed a motion complaining that the
record as filed did not include certain portions of the record before the Supreme Court
of Missouri, including the transcript of the suppression hearing, and that prison officials
had confiscated Beck’s copy of the omitted documents. The district court denied this
motion, observing “there is no indication that the motions hearing transcript is
necessary to the disposition of this case.” Sixteen months later, the court denied
Beck’s Fifth and Sixth Amendment claims on the merits, concluding “that the record
supports the factual findings of the Missouri Supreme Court,” and upholding that
Court’s rulings that Beck’s Sixth Amendment right to counsel had not attached, and his
Miranda rights had been waived, when he made the incriminating statements in
question. On appeal, Beck argues the district court erred in reaching the merits of these
issues without reviewing the transcript of the suppression hearing in state court. We
agree.

       The federal habeas statute, 28 U.S.C. § 2254, provides that relief may be granted
on a claim adjudicated in state court if the state court proceeding “resulted in a decision
that was based on an unreasonable determination of the facts in light of the evidence

                                           -2-
presented in the State court proceeding.” § 2254(d)(2). In considering whether the
state court’s decision satisfies that deferential standard, “a determination of a factual
issue made by a State court shall be presumed to be correct.” § 2254(e)(1). These are
difficult standards for the habeas petitioner to overcome. But they require meaningful
federal court review of the evidentiary record considered by the state courts. When the
habeas claim is that trial evidence should have been suppressed because it was obtained
in violation of petitioner’s federal constitutional rights, the state court record includes
the transcript of any suppression hearing. See Glick v. Erickson, 488 F.2d 182, 184
(8th Cir. 1973). Here, Beck filed a motion advising the district court that a transcript
exists, that respondent did not file a copy, and that Beck did not have one to file. It
was error to deny that motion and reach the merits of his Fifth and Sixth Amendment
claims without reviewing the transcript and including it in the record of this federal
habeas proceeding (assuming a copy was available). See Thames v. Dugger, 848 F.2d
149, 151 (11th Cir. 1988).

       On appeal, respondent moved to supplement the record with five exhibits
counsel for Beck filed with the Supreme Court of Missouri, including the suppression
hearing transcript, and argued that the record issue will then be moot. We disagree.
The district court must address these issues in the first instance, including any question
whether the state court record was adequate to resolve the federal habeas claims. The
motion to supplement is granted but only for the purpose of making a complete record
on appeal. The judgment of the district court is reversed, and the case is remanded for
further proceedings not inconsistent with this opinion. We express no view on the
merits of Beck’s Fifth and Sixth Amendment claims.




                                           -3-
A true copy.

      Attest:

         CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                           -4-